Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 2.02 FOR IMMEDIATE RELEASE Contact: Robert Foney, Director of Public Relations rfoney@investorscapital.com www.investorscapital.com Investors Capital Holdings Posts Record First Quarter Revenues and Net Income Lynnfield, Mass. (August 22, 2007)  Investors Capital Holdings, Ltd. (AMEX: ICH), a financial services holding company, posted record revenues of $22.7 million for the first fiscal quarter ended June 30, 2007 (the quarter). This represents an increase of $3.1 million, or 16% percent, over revenues of $19.6 million for the comparative quarter ended June 30, 2006 (prior period). Investors Capital Holdings has increased its annual revenues each year since its incorporation in 1995. The Company also posted record net income for the quarter of $466,566 or $0.08 per share, an increase of 178.1%, versus a net loss of $597,622 or $0.10 per share from the comparative quarter ended June 30, 2006. Were very pleased with our results this quarter, said Theodore E. Charles, Chairman of the Board, Chief Executive Officer, and President of Investors Capital Holdings. Making the right investments in our home office staff, technology, and practice management initiatives, while prudently managing our costs, has resulted in a very strong recruiting pipeline as well as very strong performance numbers. Advisory fees led the record revenue surge, increasing 39.5% over the prior period to $2.1 million. Commissions, which represent the bulk of company revenues, rose 12.9% to $19.7 million. Gross profit for the quarter rose to $4.4 million, a 16.8% increase over the prior period. 1 Contributing to these results was a 9.5% increase in average revenue per representative over the prior period, reflecting the companys continued success in recruiting and supporting successful, top-producing independent registered representatives. Total operating expenses decreased 25.1% to $3.6 million, led by a 50% decrease in regulatory, legal, and professional expenses over the prior period. As a result, operating income for the quarter increased 177.5% to $807,623, compared to an operating loss of $1.04 million from the prior period. About Investors Capital Holdings: Investors Capital Holdings, Ltd. (AMEX: ICH) is a diversified financial services holding company that operates primarily through its independent broker/dealer and investment adviser subsidiary, Investors Capital Corporation (ICC). ICC strives to provide premier service, technical, and administrative support, fee-based asset management programs, and practice management services to its independent registered representatives to help them exceed their clients expectations. The Companys business units include Investors Capital Corporation, Investors Capital Advisory, ICC Insurance Agency, Inc., Eastern Point Advisors, Inc., and Investors Capital Holdings Securities Corporation. For more information, please call (800) 949-1422, ext. 4814 or visit www.investorscapital.com. Certain statements contained in this press release that are not historical fact may be deemed to be forward-looking statements under federal securities laws. There are many factors that could cause our future actual results to differ materially from those suggested by or forecast in the forward-looking statements. Such factors include, but are not limited to, general economic conditions, interest rate fluctuations, regulatory changes affecting the financial services industry, competitive factors effecting demand for our services, availability of funding, and other risks identified in the Companys Securities and Exchange Commission filings. Investors Capital Holdings, Ltd., 230 Broadway, Lynnfield, Massachusetts, Distributor. # # # 2 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONSOLIDADTED BALANCE SHEETS June 30, March 31, 2007 2007 Assets Current Assets Cash and cash equivalents $ 4,882,932 $ 5,498,259 Deposit with clearing organization, restricted 175,000 175,000 Accounts receivable 4,174,405 4,336,234 Note receivable (current) 8,533 8,561 Loans receivable from registered representatives (current) 541,167 470,492 Prepaid income taxes - 35,078 Marketable securities, at market value 144,256 206,530 Investment (short term) 1,432,048 745,315 Prepaid expenses 333,868 11,692,209 11,958,351 Property and equipment, net 1,359,064 1,396,793 Long Term Investments Loans receivable from registered representatives 156,724 191,305 Note receivable 747,617 747,617 Equity investments, at cost 190,000 190,000 Investments 495,423 1,169,606 Cash surrender value life insurance policies 275,201 1,886,692 2,573,729 Other Assets Other assets 70,127 72,199 Deferred tax asset, net 936,479 961,327 TOTAL ASSETS $ 15,874,444 $ 16,890,200 Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ 759,771 $ 773,636 Accrued expenses 747,820 1,871,694 Notes payable 353,637 838,358 Unearned revenues 87,546 100,363 Commissions payable 3,053,684 3,049,900 Income taxes payable 42,406 - Securities sold, not yet purchased, at market value 65 711 3 5,044,929 6,634,662 Long-Term Liabilities Total liabilities $ 5,044,929 $ 6,634,662 Stockholders' Equity: Common stock, $.01 par value, 10,000,000 shares authorized; 6,257,434 issued and 6,253,549 outstanding at June 30,2007; 6,209,421 issued and 6,205,536 outstanding at March 31 2007 . 62,574 62,094 Additional paid-in capital 9,820,034 9,721,749 Retained earnings 935,072 468,506 less: Treasury stock, 3,885 shares at cost (30,135) (30,135) Accumulated other comprehensive income 41,970 33,324 Total stockholders' equity 10,829,515 10,255,538 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 15,874,444 $ 16,890,200 4 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED JUNE 30, 2 (UNAUDITED) Three Months Ended June 30, Revenues Commission $ 19,708,113 $ 17,458,902 Advisory fees 2,188,284 1,568,429 Other fee income 129,819 66,397 Marketing revenue 494,558 324,414 Other income 228,021 184,030 Total Revenue 22,748,795 19,602,172 Commission and advisory fees expenses 18,325,414 Gross profit 4,423,381 3,786,952 Operating expenses: Advertising 267,494 269,627 Communications 179,003 65,767 Total Selling Expenses 446,497 335,394 Compensation and benefits 1,980,591 2,716,025 Regulatory, legal and professional 606,304 1,202,340 Occupancy 305,111 234,006 Other administrative expenses 251,611 332,604 Interest expense 25,644 8,032 Total Administrative Expenses 3,169,261 4,493,007 Total Operating Expenses 3,615,758 4,828,401 Operating Income (Loss) 807,623 Income (loss) before taxes 807,623 (1,041,449) (Provision) benefit for income taxes 443,827 Net Income (Loss) $ 466,566 $ (597,622) Earnings per common share: Basic earnings per common share $0.08 ($0.10) Diluted earnings per common share $0.08 ($0.10) Share data: Weighted average shares used in basic earnings per common share calculations 6,011,332 5,799,998 Incremental shares from assumed exercise of stock options 141,243 Weighted average shares used in diluted earnings per common share calculations 6,167,836 5,941,241 5
